Case 3:19-cv-00861-MHL-RCY Document 8 Filed 05/11/20 Page 1 of 2 PagelD# 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MICHEL QUIROZ,

Plaintiff,
v. Civil Action No. 3:19CV861
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on January 13, 2020, the Court conditionally docketed
Plaintiff's civil action. At that time, the Court directed Plaintiff to submit a statement under oath
or penalty of perjury that:

(A) Identifies the nature of the action;

(B) States his belief that he is entitled to relief;

(C)  Avers that he is unable to prepay fees or give security therefor; and,

(D) Includes a statement of the assets he possesses.
See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an in forma pauperis affidavit
form for this purpose.

Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee
by signing and returning a consent to the collection of fees form. The Court warned Plaintiff that

a failure to comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.
Case 3:19-cv-00861-MHL-RCY Document8 Filed 05/11/20 Page 2 of 2 PagelD# 29

On January 27, 2020, the United States Postal Service returned the January 13, 2020
Memorandum Order to the Court because Plaintiff had relocated. On February 11, 2020, the
Bureau of Prisons provided the Court with Plaintiff's current address. By Memorandum Order
entered on March 5, 2020, the Court directed the Clerk to remail the January 13, 2020
Memorandum Order and the accompanying forms to Plaintiff. The Court directed Plaintiff to
comply with the terms of the January 13, 2020 Memorandum Order within twenty (20) days of
the date of entry of the March 5, 2020 Memorandum Order.

On March 30, 2020, Plaintiff acknowledged that that he received the above-described
Memorandum Orders and the accompanying forms. Plaintiff, however, failed to comply with the
orders of this Court. Plaintiff failed to return a completed in forma pauperis affidavit form and a
consent to collection of fees form. As a result, he does not qualify for in forma pauperis status.
Furthermore, he has not paid the statutory filing fee for the instant action. See 28 U.S.C.

§ 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b).
Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

M. Hannah k \ V4
United States District Judge
Date: 9/11] 2026
Richmond, Virginia
